 

‘Case 4:20-cr-01220-JGZ-LCK Document 1 Filed 03/12/20 Page 1 of 1

CRIMINAL COMPLAINT )
e e ° DISTRICT of ARIZONA
United States District Court °

United States of America
v.
Juan Bautista Vega-Vega

YOB:; 1960; Citizen of Mexico meeew—wOYS iy 4 4 6 A Ni J

 

 

DOCKET NO.

 

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about March 11, 2020, at or near Lukeville, in the District of Arizona, Juan Bautista Vega-Vega, an alien,
entered, and was found i in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Del Rio, Texas on July 2, 2015, and without obtaining the express consent
of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b)(1), a
felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED: Y

Juan Bautista Vega-Vega is a citizen of Mexico. On July 2, 2015, Juan Bautista Vega-Vega was lawfully denied
admission, excluded, deported and removed from the United States through Del Rio, Texas. On March 11, 2020,|°
agents found Juan Bautista Vega-Vega in the United States at or near Lukeville, Arizona, without the proper
immigration documents. Juan Bautista Vega-Vega did not obtain the express consent of the Attorney General or the
Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

t

“

DETENTION REQUESTED . SIGN. fe LAINANT (official title)
Being duly sworn, I declare that the foregoing is ,

 

 

 

true and correct to the best of my knowledge.
LMG2/JJO Page TELE
AUTHORIZED AUSA /s/Liza Granoff;
Border Patrol Agent
Sworn to before me and subscribed in my presence.

 

SIGNATURE OF MAGISTRATE JUDGE” DATE
Pry. p f) March 12, 2020

» See Federal rules of Criminal Procedure Rules 3 and 54

 

 

 

 

x
